Case 1:18-cr-00370-DKC Document 128 Filed 06/12/19 Page 1of1

MARCUSBONSIB, LLC

ATTORNEYS AT LAW

CAPITAL OFFICE PARK
BRUCE L. MARCUS Gall IVY LANE
ROBERT C. BONSIB” SUITE 1G
JOSEPH A. COMPOFELICE, JR.* GREENBELT, MARYLAND 20770 301-441-3000
MEGAN E. COLEMAN FACSIMILE 301-441-3003
SYDNEY M. PATTERSON WWWMARCUSBONSIB.COM

"ALSO ADMITTED IN DC

June 12, 2019

VIA ECF

Honorable Deborah K. Chasanow
United States District Court

6500 Cherrywood Lane
Greenbelt, Maryland 20770

Re: United States vs. Rona Zhfani
Case No. DKC 18-0370

Dear Judge Chasanow:

As promised in the Defendant’s Memorandum in Aid of Sentencing, this letter will
update the Court regarding the speakers that the Defendant may wish to have address Court at
the sentencing hearing in this matter.

As previously noted, Reena Halperin will address the Court. One additional witness,
Rabbi Yossi Bryski from the Aleph Institute may also address the Court if he can resolve a
current scheduling conflict. His remarks to the Court would not likely take more than ten
minutes and he would speak to the work that the Aleph Institute has done and is prepared to do
with respect to Ms. Zhfani.

The Court’s consideration of Ms. Zhfani’s request to have these individuals address the
Court is most appreciated.

Sincerely,

/s/ Robert C. Bonsib

Robert C. Bonsib
RCB/anm

ce: Assistant United States Attorneys Harry Gruber and P. Michael Cunningham (via ECF)
United State Probation Officer Nikki Martin (via email)

 
